DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
The present application was filed on December 4, 2019 and claims the benefit of priority under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 62/775,534, filed on December 5, 2018. It is noted that international application PCT/US2019/064398 filed December 4, 2019 is substantially identical to the instant application.

Information Disclosure Statements
The IDS’s dated February 27, 2020 and December 01, 2021 been received, entered and considered, a copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the Claims
Applicant’s original claims dated December 4, 2019 are acknowledged.
Claims 1-20 are pending and rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 are each drawn to methods of use which require the administration of a genus of an inhibitor of neuronal nitric oxide synthase (nNOS) to either treat a cell proliferative disease or to administer an immunotherapy.  
This is a functional limitation which requires a substance having a structure which results in a nitric oxide synthase inhibition profile commensurate with effectiveness in the methods.  

See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function as nNOS inhibitors suitable for use in the claimed method are described very generally according to paragraph 35 in the specification.  The description includes an extended listing of a publications which collectively describe nNOS inhibitor types with diverse and unrelated structural features.  According to this general description any nNOS inhibiting compound with any level of potency and selectivity features can successfully be used in the claimed method.
The present specification describes experimental details demonstrating only two particular compounds with the required features effective to treat melanoma, by inducing an immunotherapeutic response sufficient to provide for the treatment.  These are “MAC-3-190” and “HH044”:

    PNG
    media_image1.png
    221
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    749
    media_image2.png
    Greyscale

See for example table 1, figure 6 and paragraphs 92-96.  Administration of HH044 to a subject with melanoma tumor resulted in an effective reduction of tumor growth together with a decrease of expression of the immunomodulatory protein PD-L1.  Administration of MAC-3-190 also reduced PD-L1 expression in tumors.
The specification does not provide any description that would reasonably allow for a determination of which structural features of these two example compounds, or any other known inhibitor compounds, are those which are necessary for the required functional properties.
These compounds are not considered representative of the entire genus of nNOS inhibitors and there is no description of any particular structure-function relationships of compounds with this functional activity suitable for use in the claimed methods. 
There is no art-recognized known correlation between function and structure for NOS inhibitors.  For example, there are multiple isoforms of NOS and the selectivity and potency properties of different chemotypes are variable. Additionally, there are different known binding modes for different inhibitor classes which result in distinct activity profiles.  See for example the reference US20120238016 (IDS) which describes nNOS inhibitors for melanoma treatment according to the following formula:

    PNG
    media_image3.png
    179
    358
    media_image3.png
    Greyscale

The reference describes the importance of the phenyl ring attached to the pyrrolidine N atom at paragraph 83.  How does this structure-function relationship relate to the present claims since the examples are distinct in structure?
See also for example the reference US20200377481 which describes nNOS inhibitors of the following general formula:

    PNG
    media_image4.png
    228
    189
    media_image4.png
    Greyscale

Not only do these compounds differ in structure from those described by the Applicant, but they exhibit their effect by a distinct mechanism. The compounds inhibit the action of nNOS by preventing dimerization (paragraph 103, etc).  The compounds bind to the heme group in the oxygenase region of the monomer which leads to inhibition by preventing dimerization.  The present example compounds bind to nNOS in a different mode, see the reference Huang (J. Med. Chem. 2014, 57, 3, 686–700, IDS) at page 694, figures 6-7.  Compound 14 is the same as HH044, see figure 3 on page 688.  The compound is highly selective and potent due to its binding properties which are summarized in the abstract.  The compounds bind to a “new hot spot”.  It is unknown whether compounds binding to different regions of nNOS and with different inhibition profiles will function in the claimed method in a similar fashion.  
The reference species of nNOS inhibitors are completely different in structure from those described by Applicant and have different structure-function relationships and binding features.
Therefore, Applicant’s description of nNOS inhibitors is not representative of all the possible species of this genus as recited in independent claims 1 and 13.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species with the function are known in the art with completely different structural and functional features and (iii) there is no art-recognized structure-function relationship for compounds with selective nNOS functional activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 1-6, 8, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (J. Med. Chem. 2014, 57, 3, 686–700.  IDS).

The Claims
Independent claims 1 and 13 are drawn to a method for treating a cell proliferative disease or for administering immunotherapy in a subject comprising the administration of a nNOS inhibitor.
The subject is an animal per the specification at paragraph 27.
Claims 8 and 18 specify compound HH044 as the nNOS inhibitor.
Regarding claim 3, melanoma is a cell proliferative disease.
Regarding claims 2 and 13-14 the administration of the nNOS inhibitor to a subject with melanoma results in an induction of an immunotherapeutic response which includes or comprises a decrease in expression of PD-L1.  This is considered to be an intrinsic feature of the administration of the inhibitor compounds HH044 and MAC-3-190 as demonstrated by Applicant at paragraphs 92-96 of the specification.
Claims 4-6 and 15-16 recite clinical biomarkers of melanoma:
Regarding claim 4 the disease of melanoma is clinically characterized by IFN--stimulated progression.
Regarding claims 5 and 15 the disease of melanoma is clinically characterized by elevated expression levels of nNOS. 
Regarding claims 6 and 16 the disease of melanoma is clinically characterized by elevated expression levels of PD-L1. 

The Prior Art
Huang teaches the compound HH044 as a potent and selective inhibitor of nNOS for the treatment of melanoma, see the entire reference.
The abstract identifies compound 14 as one of those which “are the first highly potent and selective nNOS inhibitory agents that exhibit excellent in vitro efficacy in melanoma cell lines”.
Compound 14 is shown in figure 3 at page 688.  The experimental section at pages 695-696 indicates that HCl was used in the final step such that a tris-HCl salt of the compound would be expected.
The nNOS selective activity is described at table 2 at page 693. The binding mode to nNOS is shown at figures 6-7 at page 694.  The potent in vitro efficacy for the inhibition of the growth of metastatic melanoma cells is shown at table 4 on page 696.
The conclusions section at page 693 teaches that the compound is a promising candidate for development of improved therapeutics as a selective nNOS inhibitor.

Differences between Prior Art & the Claims 
Huang administers the nNOS inhibitor compound in vitro to metastatic melanoma cells instead of administering in vivo to an animal with melanoma tumor.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention, to have administered the selective nNOS inhibitor compounds described by Huang to a subject with melanoma, in order to provide for a treatment of the melanoma.
The reference provides teachings that would lead to an expectation that administration of the selective nNOS inhibitor would lead to a successful treatment of melanoma.  For example, in vitro tests demonstrate highly selective inhibition of nNOS and inhibition of the growth of metastatic melanoma cells.  The artisan would expect that administration of the compounds at dosage levels commensurate with the in vitro results to an animal with melanoma tumors would lead to a beneficial effect. For example testing in a laboratory in vivo efficacy evaluation using a rodent model of melanoma would be expected to lead to a reduction in tumor growth.  Such in vivo testing is the next logical step that would be used in the development of the compounds as improved therapeutics as suggested by the reference.  
Therefore, the claimed method of treating melanoma with HH044 is obvious over the reference teachings.  A method of administration to an animal with melanoma tumor meets the limitations of the claimed method for administering immunotherapy in view of the intrinsic features of inhibiting nNOS in a subject with melanoma tumor.  The limitations of claims 13-14 and 18 are met since a reduction in PD-L1 expression necessarily occurs upon administration of HH044.
Claims 4-6 and 15-16 recite various clinical biomarkers of melanoma: IFN--stimulated melanoma progression, elevated expression levels of nNOS and elevated expression levels of PD-L1. An artisan would reasonably expect that typical subjects with melanoma tumors would have clinical features meeting these limitations.  Treatment of these subjects would be within the scope of efficacy evaluation of nNOS inhibitors at least since it would be desirable that clinical treatments meet these parameters.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (J. Med. Chem. 2014, 57, 3, 686–700.  IDS) as applied to claims 1-6, 8, 13-16 and 18 above, and further in view of Cinelli (J. Med. Chem. 2017, 60, 9, 3958–3978. IDS).
The Claims
Independent claims 1 and 13 are drawn to a method for treating a cell proliferative disease or for administering immunotherapy in a subject comprising the administration of a nNOS inhibitor.
Claims 7 and 17 specify compound MAC-3-190 as the nNOS inhibitor.

The Prior Art
The relevant teachings of Huang are summarized in the rejection of claims 1-6, 8, 13-16 and 18 above.  The binding site / mode for the selective nNOS inhibitor HH044 is shown at figure 6B on page 694.  HH044 is highly selective for nNOS as indicated by table 2 on page 693.
Cinelli teaches a class of highly selective nNOS inhibitors, see the entire reference.  Among the disclosed compounds is compound 14, shown at scheme 5 on page 3962, which is identical to MAC-3-190.  The binding mode of the compound to nNOS is shown in figure 7A on page 3967.  The binding site is the same one occupied by HH044.  The compound is highly selective for nNOS as indicated in table 1 on page 3964.
Cinelli teaches in the paragraph spanning pages 3966-7 that compound 14 is compared to 10 and is taught as desirable in view of its improved physical properties and that it adopts a favorable conformation in the binding site with activity comparable to 10.  The reference teachings at least suggest that compound 14 (MAC-3-190) represents one of a group of selective nNOS inhibitor compounds. The teachings also suggest that this compound has potential benefits which relate to improved physical properties relative to the other described inhibitors.

Prima Facie Obviousness, Rational & Motivation 
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention, to have administered the selective nNOS inhibitor compounds described by Cinelli to a subject with melanoma, in order to provide for a treatment of the melanoma.
The compounds taught by Huang as having utility in the treatment of melanoma have the same functional activity as those taught by Cinelli – potent and selective inhibition of nNOS.  Huang teaches nNOS binding and selectivity properties of compounds functionally active against melanoma cells.  Cinelli teaches a group of compounds which have similar nNOS binding and selectivity properties.  It would have been obvious to exchange the Huang inhibitors with those of Cinelli in order to provide for alternate treatment options.  An artisan would expect to achieve similar results with either inhibitor in view of their similar nNOS binding and selectivity properties.  
The artisan would find reason to make such an exchange for example since Cinelli teaches in the paragraph spanning pages 3958-9 that compounds with polar ionizable features resembling arginine have physical properties which might limit their therapeutic use.  The Huang inhibitor has two polar amidine moieties which might be considered to represent such limiting features.  Thus, the claimed methods are obvious through the exchange of the polar-functionality containing nNOS inhibitor of Huang, with an inhibitor of Cinelli taught as having improved physical properties.  
The administration of these alternate nNOS inhibitors to a subject with melanoma meets the claim limitations as described in the rejection of claims 1-6, 8, 13-16 and 18 over Huang above.

[3] Claims 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (J. Med. Chem. 2014, 57, 3, 686–700.  IDS) as applied to claims 1-6, 8, 13-16 and 18 above, and further in view of Tarhini (J Immunol 2012, 189, 3789-3793, IDS), Sunshine (Current Opinion in Pharmacology 2015, 23, 32-38, IDS), Jiang (PLoS One 2014, 9, e111920, IDS) and Quirt (The Oncologist 2007, 12, 1114-1123, IDS).
The Claims
Independent claims 1 and 13 are drawn to a method for treating a cell proliferative disease or for administering immunotherapy in a subject comprising the administration of a nNOS inhibitor.
Claims 9 and 19 further comprise administering to the subject IFN-.
Claims 10 and 20 further comprise administering to the subject a PD- L1 inhibitor or a programmed death-receptor 1 (PD-1) inhibitor.
Claim 11 further comprises administering dacarbazine to the subject.
Claim 12 further comprises administering temozolomide to the subject.

The Prior Art
The relevant teachings of Huang are summarized in the rejection of claims 1-6, 8, 13-16 and 18 above.  The reference suggests the use of HH04 for the treatment of melanoma.
Tarhini teaches IFN- as a therapy for melanoma, see at least the abstract.
Sunshine teaches a PD- L1 or PD-1 inhibitor as a therapy for melanoma.  See at least the abstract which teaches that agents targeting PD- L1 or PD-1 have been used to treat advanced melanoma.
Jiang teaches dacarbazine as a routine therapy for melanoma, see at least the abstract.
Quirt teaches temozolomide as a routine therapy for melanoma, see at least the abstract. 

Prima Facie Obviousness, Rational & Motivation 
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention, to have administered the selective nNOS inhibitor compounds described by Huang, together with other clinical agents known to be effective as melanoma treatments, in order to provide for a treatment of the melanoma.
See MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”
The nNOS inhibitor compounds of Huang are suggested as having utility in the treatment of melanoma.  The various agents specified in the claims as being administered in addition to a nNOS inhibitor are all recognized in the prior art as also having this utility.  The combination of the Huang inhibitors with these other known agents is therefore an obvious variation.  
A skilled artisan would expect that the combined administration of the agents would provide for successful treatment of melanoma.
The administration of the Huang nNOS inhibitor and the known anti-melanoma agents to a subject with melanoma meets the claim limitations as described in the rejection of claims 1-6, 8, 13-16 and 18 over Huang above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625